Citation Nr: 1145269	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's April 2007 VA Form 9 included a request for a hearing.  However, in October 2007, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

The case was brought before the Board in November 2009, at which time it was remanded to allow the Agency of Original Jurisdiction (AOJ) to assist the Veteran in the development of his claim, to include obtaining Social Security Administration (SSA) records.  The Veteran's SSA records were obtained and associated with the claims file in February 2010.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Subsequent to the May 2010 statement of the case (SSOC), additional evidence was added to the claims file, including VA treatment records and private treatment records.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2011).  In this case, the Board finds that the newly obtained evidence is either not pertinent or duplicative of other evidence on file to the extent that the records reflect a diagnosis of hypertension. The Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.

Recent case law notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009).  The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include dysthymic disorder, has been raised by the veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that hypertension is related to service, or may be presumed to be so, or is proximately due to or chronically worsened by the Veteran's service-connected diabetes.

2.	The Veteran does not have PTSD currently.


CONCLUSIONS OF LAW

1.	Hypertension did not manifest within one year of service, was not incurred in or aggravated by active military service; it may not be presumed to have been incurred in service; and it was not proximately due to or aggravated by the Veteran's service-connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).
2.	PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in March 2005, August 2005, September 2005, and March 2006.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided directly in conjunction with the Veteran's claim for hypertension, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's hypertension is related to service or to service-connected diabetes mellitus.  The Veteran himself has provided statements that his hypertension is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

The Veteran was afforded a VA medical examination in August 2007 for his PTSD claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran is alleging that his hypertension was caused by his service-connected diabetes.  The Veteran alleges that hypertension is a side effect of diabetes and as such, his claim of service connection for hypertension should be granted.  The Board will also consider the claim on a direct basis to afford the Veteran every possible consideration.

The Veteran was afforded a medical examination at entrance to, and separation from, service in April 1965 and May 1967, respectively.  At his entrance examination his blood pressure was recorded as 112/72.  A statement in June 1965, when the Veteran physically entered service, noted the Veteran did not have any additional disqualifying defects since the April 1965 examination.  On his Report of Medical History the Veteran checked that he did not suffer from high or low blood pressure.  At the Veteran's separation examination his blood pressure was recorded as 120/70.  There was no diagnosis of hypertension at this examination and again the Veteran did not report he suffered from high or low blood pressure.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with hypertension.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records, however there is no opinion linking his current hypertension to service.  A private treatment record from June 1998 recorded the Veteran's blood pressure as 142/90.  In November 2004 a private treatment record recorded the Veteran's blood pressure as 110/62.  A private treatment record from October 2005 reported the Veteran's blood pressure was 112/68.  In April 2006 the Veteran's blood pressure was 138/62 and a VA treatment record noted his hypertension was controlled.  In February 2008 a VA treatment record noted the Veteran's blood pressure was 150/66 and he was advised to continue his current hypertension medication.  There is no opinion in any of these treatment records that the Veteran's hypertension is related to service.

With respect to secondary service connection, the Veteran contends that his hypertension was proximately caused by his service-connected diabetes.

The Veteran was afforded a VA examination in November 2005.  The examiner noted the Veteran had been diagnosed with diabetes in 2004.  However, the examiner's opinion was that it was less likely than not that his hypertension was related to diabetes.  His rationale was that to be related to diabetes the Veteran should have renal insufficiency and he did not.  The Veteran's creatinine was normal at 0.9.  At a VA diabetes examination in July 2007 the examiner noted the Veteran suffered from hypertension.  However, he opined that as the Veteran's hypertension was essential arterial hypertension, it was not related to his service-connected diabetes.

There is no competent medical evidence in the file suggesting a relationship between the Veteran's current hypertension and service.  As noted above, the first indication of a disability was not identified until 2004, approximately 37 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim).

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  At his November 2005 VA examination the Veteran reported he was diagnosed with hypertension in 2004, approximately 37 years after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the only evidence relating hypertension to the Veteran's service-connected diabetes are the Veteran's own personal statements.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of lay diagnosis.  In this regard, the origin of hypertension is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can make a service connection determination.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his hypertension is related to service or a service-connected disability.  The Veteran was first diagnosed with hypertension in 2004 and there are no medical opinions that his hypertension is related to service or to his diabetes mellitus.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension on a direct, presumptive, and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

PTSD

The Veteran contends that he has PTSD as a result of his combat service in Vietnam.  For the reasons discussed below, the Board finds service connection is not warranted.

The Veteran was given an examination at entrance to, and separation from, service in April 1965 and May 1967, respectively.  

At his entrance examination the examiner found no psychiatric defects with the Veteran and declared him qualified for enlistment.  With regard to the April 1965 Report of Medical History, the Board observes the Veteran checked the boxes that he was currently suffering, or had suffered in the past, from depression or excessive worry and frequent trouble sleeping.  However, this notation of a prior medical history does not equate to a notation of disability on entrance.  As previously stated, on physical examination, his psychiatric evaluation was normal.  The Court held that the regulation provides expressly that the term 'noted' denotes only such conditions as are recorded in examination reports, and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  The presumption that the Veteran entered service in sound condition attaches.  

The Veteran's service treatment records indicate in January 1966 he reported he had a history of trouble with his wife, followed by a period of depression.  However, he was not depressed at that time and he and his wife were back together.  He was cleared for security and there are no other records reflecting his mental health.   

At the Veteran's separation examination in May 1967 again the examiner noted no psychiatric defects.  On his self reported Report of Medical History the Veteran also did not indicate that he was suffering from sleep disturbance, nervous trouble, or depression.  

In short, the records are essentially devoid of any complaints, diagnoses, or treatments consistent with mental health treatment.  

The first post-service reference to PTSD comes from the Veteran's claim of entitlement to service connection in July 2005.  Thereafter, VA and private treatment records indicate the Veteran has consistently been treated for a variety of psychiatric conditions.

A July 2003 VA treatment record diagnosed the Veteran with major depressive disorder, super imposed, or dysthymic disorder.  An August 2005 private intake form noted the Veteran took prescription medication for depression.  See also May 2001 and May 2006 private treatment records.  He also reported feeling restless, tense, worthless, and angry.  He had no delusions or hallucinations and his thought process was logical, although it was noted his mood was depressed.  The Veteran reported his depression symptoms had increased since he retired from working in 1999.  Ultimately he was diagnosed with adjustment and impulse control disorders.  An October 2005 private treatment record noted the Veteran had some passive death wishes, but no plan or intent.  A separate private treatment record from October 2005 diagnosed the Veteran with bipolar disorder, intermittent explosive disorder, PTSD, and personality disorder.  The Veteran reported he startled easily and would frequently wake up covered in sweat.  He also reported he had undergone anger management, which he thought had helped some.  

The Board notes that the Veteran has provided multiple stressor statements to support his PTSD claim.  In a March 2006 statement the Veteran reported mortar attacks on his unit.  He also indicated during one of these attacks he was hit above his right eye.  In a separate statement, also dated in March 2006, the Veteran reported an incident where he was part of a convoy between Saigon and Fay Ninh that came under attack.  He reported he was scared to death during the incident and many people were killed or wounded as a result of the attack.  See also August 2007 VA examination report.

In April 2006 the RO submitted the Veteran's stressors to the Joint Service Records Research Center (JSRRC) for verification.  In May 2006 the JSRRC responded that the Veteran's unit history indicated that there were 3 enemy attacks on November 4, 11, and 12, 1966.

The Veteran was provided a VA examination in August 2007 for his PTSD claim.  At this examination he reported feelings of depression beginning before he retired in 1999.  He reported that as a child he was involved in physical altercations and took whippings from his teachers.  Since returning from Vietnam he reported sleep disturbances and anger problems.

The examiner found that the Veteran had experienced threats to his life when he was involved in the mortar attacks on his unit.  Ultimately, following a thorough examination, the Veteran was not diagnosed with PTSD.  He was, however, diagnosed as having dysthymic and intermittent explosive disorders.  The examiner's rationale was that although the Veteran had PTSD symptoms, these symptoms were present prior to the Veteran joining the military.  (Again, the Board notes that the Veteran entered service in sound condition.  A bare conclusory statement that the Veteran had PTSD symptoms prior to service does not constitute clear and unmistakable evidence rebutting the presumption of soundness.  Further, as will be discussed, the examiner concluded he did not have a current diagnosis of PTSD.  Thus, his psychiatric status upon entrance is moot.)  The Veteran reported that he fought with nearly everyone he went to school with and was whipped by his grade school teachers.  The examiner also observed on the Veteran's entrance examination he checked the boxes for trouble with depression and sleeping.  The examiner found no change, nor did the Veteran describe a change, in his behavior from prior to entering service to after separation from service.

The Board notes that there are different opinions as to whether the Veteran currently suffers from PTSD.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board finds that although the Veteran was diagnosed with PTSD in October 2005 the examiner did not relate this condition to service, or provide a rationale for why the Veteran was diagnosed with PTSD.  There is also no indication this examiner reviewed the Veteran's service treatment records.  In contrast the August 2007 VA examiner reviewed the Veteran's service treatment records and noted that he suffered from PTSD symptoms.  However, he went on to provide a rationale for why other psychiatric diagnoses were more appropriate than PTSD.  As such, the Board further finds the August 2007 VA examination to be of more probative weight than the October 2005 examination.

The Board acknowledges that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Here, the Veteran's combat service has, in fact, been corroborated by the JSRRC. The preponderance of the evidence, however, establishes that he does not have a diagnosis of PTSD. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, the Veteran does not have the requisite expertise to determine that he has a diagnosis of PTSD.  His lay contentions are outweighed by the lack of medical evidence of record diagnosing him as having PTSD.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for PTSD and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTSD is denied.

______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


